Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Regarding claim 25, Goldstein (US Pub. No. 2011/0297632 A1) and Winter (US Pat. No. 5,894,610) are considered the closest prior art of record.  However, in modifying Goldstein, Winter does not teach the rod receivable in the first space as argued by Applicant.  Although Goldstein teaches a rod received in a first space, the combination of Goldstein and Winter would change the principle operations of the references.  Regarding claim 47, Winter (US Pat. No. 5,894,610) and Hanley (US Pat. No. 9,388,837 B1) are considered the closest prior art of record.  However, further modifying Winter with an additional prior art to move the fastener holes to within the respective first and second sockets would involved improper hindsight in view of Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631